I 
am pleased to congratulate you, Sir, on your election 
as President of the General Assembly at its sixty-
eighth session, and to welcome the fact that this lofty 
responsibility has been entrusted to a dear friend from 
Antigua and Barbuda, a member of our community of 
Latin American and Caribbean States. You can count 
on the firm support of Peru in the execution of your 
work.

At the outset, I wish to express our respect for and 
solidarity with the people of Mexico and Pakistan, 
who are suffering as a result of natural disasters. I also 
wish to express the strong rejection and condemnation 
of the Government and people of Peru of the terrorist 
attack in Nairobi. We are relieved that this horrendous 
attack has come to an end. We express our unwavering 
solidarity with the families of the victims and with the 
Government and people of Kenya at this difficult time.

The world is changing, the agenda is realigning, 
new actors are emerging and new horizons are coming 
into view for the future of humankind. All countries 
and peoples are affected by such rapid transformation. 
However, we note with concern that some fundamental 
truths have not changed. Wars continue, mostly in new 
forms, emerging from the shadows and exacting an 
ever higher price from innocent populations.

Regarding the Syrian tragedy, we express our 
solidarity with the Syrian people. Peru condemns 
the use of chemical weapons as unacceptable in all 
circumstances. It is an affront to humankind and a clear 
violation of international law. The Syrian people deserve 
an immediate solution to the bloody conflict ravaging 
their country. We therefore urge all parties involved to 
find a peaceful and negotiated solution that respects the 
mechanisms for the settlement of disputes. We also call 
on the Security Council to uphold its responsibility to 
maintain international peace and security.

At the same time, inequality is becoming ever 
more extreme. The gap marginalizing the poor from 
the benefits of progress and development widens by the 
day, robbing them of the rights enshrined in the Charter 
of the United Nations.

It is crucial for us to strengthen, renew and 
uphold our global commitment to developing peaceful 
relations among peoples and to seeking solutions 
that reject the use of force as means of solving our 
problems. It is therefore particularly gratifying for Peru 
and a source of genuine pride that we addressed our 
maritime delimitation dispute with Chile in the most 
constructive and cooperative way possible, through a 
mutual commitment to abiding by and enforcing the 
judgment to be rendered by the International Court of 
Justice. This process will, I trust, transform the very 
nature of our relationship into a profitable and enduring 
coexistence for the future of our neighbouring peoples.

The rule of law and its principles in the conduct of 
international affairs are therefore indispensable tools 
for our conduct as members of the community of peoples 
of the United Nations. However, the greatest threat to 
international peace and security falls not in the realm 
of relations between States, but transcends them and 
may even use them as tools for shadowy schemes. We 
are referring to terrorism, drug trafficking, organized 
crime, mafias and corruption. All of these crimes pose 
a genuine threat to life, progress and development, 
affecting primarily the poorest, which means that such 
crimes are increasingly becoming the main obstacle to 
the realization of the goals of the United Nations. 

The underlying problems remain the same. Peru 
therefore welcomes the fundamentally important 
theme you have chosen, Sir, for our discussions — the 
development agenda for beyond 2015, which is the 
deadline for achieving the Millennium Development 
Goals (MDGs). 

Our country, happily, has made progress and 
attained some of the best benchmarks for achievement. 
Since 2000, according to United Nations Development 
Programme indicators, we achieved certain goals early, 
in particular in the fight against poverty and extreme 
poverty, hunger, child mortality, and access to safe 
drinking water. In 2000, more than half of Peruvians 
lived in poverty; today, only a quarter of my countrymen 
still face that situation. Our goal is to reduce those 
living in poverty to one fifth of our population by the 
end of my term, in 2016.

We have undertaken to realign the growth 
model by focusing on inclusion. In those efforts, the 
State is implementing a number of connected and 
interdependent policies. It is worth underscoring the 
unprecedented measure of devoting expenditure to the 
poorest and most excluded through a range of social 
programmes aimed at improving the living standards 
of the population, enhancing education for children 
and young people and promoting gender equality and 
access to health services, paying particular attention to 
those in vulnerable situations.



We are deeply concerned to note that the 
environment is deteriorating, which is having an impact 
on our security, in particular that of the most vulnerable. 
This is happening even as we remain unable to agree on 
measures to ensure our sustainable development. 

The development agenda must also pay particular 
attention to the empowerment of women and the 
protection of vulnerable groups. Our Government 
attaches particular importance to the rights of 
indigenous peoples. We were the first in the world to 
legislate and regulate the right to prior consultation on 
measures directly affecting such groups in accordance 
with Convention No. 169 of the International Labour 
Organization.

We are equally concerned about the rights of migrants 
and the opportunities for integrated development, to 
which they contribute, fostering inter-cultural dialogue 
and economic exchanges between their countries of 
origin and their host countries. In that vein, we have 
promoted the free movement of people and welcome the 
initiative of the Government of Spain to promote visa-
free entry for Peruvian nationals into the Schengen 
Area .

We therefore welcome the commitments contained 
in the document “The future we want”, adopted at the 
United Nations Conference on Sustainable Development 
held last year (resolution 66/288, annex). The process 
proposed at that event to establish sustainable 
development goals should converge with the post-2015 
development agenda, leading to the greater capacity 
of the Organization to contribute to solving urgent 
problems and dealing with development challenges. 

We urgently need to integrate the various separate 
efforts. The United Nations should have a single, 
comprehensive development agenda. But to do so, we 
need to change the equation and place the fight for 
equality and against inequality at the centre of our 
efforts. Let us not make growth an end in itself; rather, 
we should turn it into a tool. That is why in Peru we 
believe that the right formula is “inclusion for growth.” 
That is the direction Peru proposes for the post-2015 
agenda.

Peru has made a quantum leap in its economy. We 
are currently among the fastest-growing countries. 
Responsible management of our economy has helped to 
create 800,000 new jobs so far during my Administration 
and has also helped to reduce unemployment by 
7 per cent. We are gradually diversifying our economy. 
Non-traditional exports account for one third of 
our total exports — more than $11 billion dollars 
today — and service exports account for $5 billion. We 
are developing our immense potential for tourism.

The economic growth in recent years has been 
extraordinary, and I must say it has been the result of 
much effort, rigour and work, as well as democratic 
continuity and perseverance. Peru has managed both 
to avoid the worst effects of global instability and to 
attract levels of investment flows that are unparalleled 
in our country’s history. Our task is to strengthen 
the foundations that have enabled such growth, in 
particular by strengthening democracy, institutions, 
the rule of law and security, building citizenship and 
opening spaces for participation.

We have the means to do that, since we are a 
country of entrepreneurs: 98 per cent of our businesses 
are small or medium-sized. They employ 75 per cent 
of the economically active population and contribute 
42 per cent of the gross domestic product. Thanks 
to our efforts, Peru is now considered an emerging, 
middle-income country, with new middle classes and a 
growing domestic consumption, and it is able to attract 
long-term investments for large projects.

Thanks to that and to the extent that we have 
strengthened our national capacities, we will be 
able to encourage industrial policies geared towards 
changing economic and social structures. For us, 
industrialization is a national goal. In order to move in 
that direction, in December Lima will host the fifteenth 
General Conference of the United Nations Industrial 
Development Organization.

Being centrally located on the map of South America 
and having played a key role in Latin American history, 
Peru views its region from the perspective of a country 
that seeks consensus, both internal and external. Peru 
is a country that perceives regional integration as an 
effective way to improve the present and future of 
our security and development. We Peruvians have an 
overriding conviction that, on our own, we can move 
forward rapidly, but together we can do that better and 
reach farther.

Peru is part of the Pacific Alliance, along with 
Mexico, Chile and Colombia. Together we are moving 
towards integration with a strategic projection towards 
the Asia-Pacific region and the world. In that region, 
which is home to the most dynamic economies of the 
twenty-first century, we are also part of the Asia-



Pacific Economic Cooperation Forum. We hosted the 
Leaders’ Meeting in 2008 and will host it again in 2016.

We are also a member of the Union of South 
American Nations, having recently completed our 
term as pro-tempore president. We participate in the 
Community of Latin American and Caribbean States, 
which this year held its first summit with the Heads 
of State and Government of the European Union. 
We maintain our hemispheric roots through the 
Organization of American States, and at the subregional 
level, we are currently the pro-tempore president of the 
Andean Community. We consider all those forums to be 
complementary. We participate in them with a constant 
call for integration, dialogue and consensus.

Peru is a reliable partner committed to global 
causes. Our commitment to the values and principles 
of the General Assembly brings us to point out the 
need for reform. That is necessary in order to make the 
United Nations system more legitimate, representative, 
accountable and effective through the strengthening of 
its principal organs, specialized agencies and various 
organizations in the areas of security, development 
and human rights. Peru shares the position held by a 
large number of Member States on the need to reform 
and expand the Security Council so as to reflect the 
realities of the twenty-first century.

Our aspirations also entail more transparency 
and accountability on the part of individual economic 
actors and greater justice in the distribution of wealth. 
With those objectives in mind, in 2014 Peru will host 
the thirty-fifth session of the Economic Commission 
for Latin America and the Caribbean and in 2016 the 
fourteenth United Nations Conference on Trade and 
Development. We thereby hope to contribute so that the 
Doha Round can be resumed, in the scope of the World 
Trade Organization, with better prospects.

In many parts of our Latin America and in Peru, 
republican States were weak from the start, concentrated 
in the capital city. Their core problem has been therefore 
that they have been unable to deal with the entire nation 
and have focused perhaps on one third of the country. 
It was impossible to build citizenship, since in practice 
there were different categories of Peruvians: those who 
received Government services and those who did not.

Our efforts must be directed at the creation of a 
twenty-first-century State, a State that serves all, 
not just a few. While this includes an eminently 
ethical component, its basis is not restricted to that 
important dimension. It also has profoundly practical 
repercussions for society at large. We cannot forget that 
a State that does not serve the entire population breeds 
and exacerbates inequality. As long as such degrees of 
inequality exist – and I will never tire of saying this - 
any policy aimed at combating poverty will have only 
relative effects.

For that reason, my Administration has worked not 
only on economic growth but in all areas of growth. The 
history of my country has seen other periods of growth, 
but they proved to be unsustainable and benefited very 
few. Economic growth is a means and not an end; it 
is an indispensable tool, but it is not sufficient. Our 
people, especially those who are most forgotten, cannot 
wait indefinitely for growth without the State actively 
promoting the extension of its benefits.

In addition, that will set in motion a virtuous circle 
in which progress for our most vulnerable countrymen 
and the development of a population free of extreme 
poverty, with health care and education for all, will 
create the conditions for even greater economic growth. 
That is why we stress the new political concept of 
simultaneous growth and redistribution. That is what 
I mean when I stress the necessity of “including so as 
to grow”.

Two years ago, less than two months into my term 
as President of Peru, I stood before the Assembly to 
emphasize my Government’s commitment to social 
inclusion. I said then that we were working to turn 
our economic growth into development and quality of 
life for my countrymen. I also said that we intended to 
hone our democracy so that it could solve the problems 
and meet the needs of all. The country we want is a 
prosperous one where all the Peruvians, women and 
men, without any distinction, can enjoy the benefits of 
growth in a dignified, safe and free manner. After two 
years in office, I reaffirm what I said; our commitment 
remains the same.
